Citation Nr: 0409280	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-09 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right knee chondromalacia with degenerative 
joint disease, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel
INTRODUCTION

The veteran had active service from March 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for a rating in 
excess of 20 percent for postoperative residuals of right 
knee chondromalacia with degenerative joint disease.  

In September 2003 the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

A review of the record shows that a remand is required 
because VA must address its duty to notify under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to include VA's duty to notify 
claimants of the information necessary to substantiate their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, in letters, dated in May 2001 and 
January 2002, the veteran was notified of the VCAA.  However, 
these letters discuss claims for "service connection" only, 
and do not discuss the veteran's claim for an increased 
rating for her right knee disorder.  Therefore, it does not 
appear that the veteran has ever been provided with a letter 
notifying her of the provisions of the Veterans Claims 
Assistance Act of 2000 as it pertains to the issue on appeal.  
This notice must be provided by the RO.  See Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (invalidating the regulation which 
empowered the Board to issue written notification of the 
VCAA).  Furthermore, the appellant has not waived her right 
to receive such notice.  See Janssen v. Principi, 15 Vet. 
App. 370 (2001) (per curiam).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the appellant, a 
supplemental statement of the case should 
be issued and the appropriate period for 
response provided.  The appeal should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




